DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Examiner notes that present claims are drawn to an apparatus. "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114). Also see In re Yanush , 477 F.2d 958, 177 USPQ 705 (CCPA 1973), In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971). Any operational limitations followed by a linking term “for” or “configured to” do not structurally contribute to the apparatus. For example, recording locations of the first assembly and the second assembly, to adjust the first assembly (claims 1, 8); sends location signals (claim 2); configured to drive the adsorption unit to adsorb the first assembly (claim 3) are functional limitations. Examiner further notes that, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963) (MPEP 2115). A recitation with respect to the material intended to be worked upon by a claimed apparatus does not impose any structural limitations upon the claimed apparatus which differentiates it from a prior art apparatus satisfying the structural limitations of that claimed. In the present case, “a first assembly comprising a flexible board and a metal sheet, a second assembly” (claim 10) are all workpiece materials which do not structurally limit the fastening device/apparatus.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, limitation “the adsorption unit further adjusts the first assembly by vibration according to the locations” (lines 6-7) is ambiguous because it is unclear how the adjustment is made by vibration? Applicant’s original specification does not provide any guidance concerning such adjustment by vibration. Examiner notes that the specification states: “a length of the flexible board 23 can be dynamically adjusted by the driving unit 30”, a location of the first element 21 can be adjusted by the control unit 40” [0023]. However, this adjustment does not mention any vibration at all. Consequently, one of ordinary skill in the art would not be able to determine metes and bounds of the recited adjustment. The claimed vague language fails to clearly set forth the scope, rendering the claims indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claims are taken to mean: wherein the adsorption unit adjusts the first assembly according to the locations of the first assembly and the second assembly.
With respect to claim 4, feature of “the adsorption unit absorbs and discharges the first assembly at a high frequency to generate a fastener chatter” is ambiguous. It makes sense that the adsorption unit functions to absorb the first assembly, however, it is confusing what is meant by discharging at a high frequency and how the so-called fastener chatter is generated? Applicant’s specification seems to repeat the same language without actually explaining how the high frequency is generated? Typically, high frequency bonding involves holding the object to be bonded in an anvil/fixture and an ultrasonic horn/tool transmits vibrations at a high frequency to generate chatter or frictional heat for bonding. The claim does not recite any ultrasonic or vibratory tool. If the first assembly is actually discharged from the adsorption unit, then it is unclear how the high frequency is applied to the first assembly? Accordingly, one of ordinary skill in the art would not be able to determine metes and bounds of the recited limitation. The claimed vague language fails to clearly set forth the scope, rendering the claims indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: the adsorption unit adsorbs and discharges the first assembly to slide into the second assembly.
With respect to claim 10, feature of “a flexible board” is ambiguous because it is not clear what is implied by the term “flexible”? Applicant’s original specification states “the flexible board 23 is made of a flexible material” [0018] and thus, appears to repeat the same language without describing potential material(s) that are considered “flexible”. This relative term is not defined by the claim and the specification fails to provide a standard for ascertaining the requisite degree, and so, one of ordinary skill in the art would not be reasonably apprised of the scope of the limitation. Therefore, the recited vague language fails to clearly set forth the scope, rendering the claims indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claims are taken to mean: the first assembly comprises a board and a metal sheet.
With respect to claim 15, limitation of “the adsorption unit absorbs and discharges the first assembly at a high frequency to generate a disturbance” renders the claim indefinite in scope for the same reasons explained in claim 4 above. It is unclear what is meant by discharging at a high frequency and how the high frequency is actually generated? Applicant’s specification fails to provide any guidance concerning the recited step of both absorbing and discharging at a high frequency. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: the adsorption unit adsorbs and discharges the first assembly to slide into the second assembly.
Appropriate corrections are requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2018/0265149, hereafter “Park”).
Regarding claim 1, Park discloses a fastening device for fastening a first assembly 125 (panel) into a second assembly 100 (fig. 1), the fastening device comprising: a location detection unit 250 (position sensors- fig. 2) positioned above the second assembly, the location detection unit recording locations or positions of the first assembly and the second assembly [0059]; and an adsorption unit 120 (hangar- fig. 2) configured to adsorb the first assembly 125; wherein the adsorption unit adjusts the first assembly according to the locations of the first assembly and the second assembly to achieve a fastening of the first assembly into the second assembly [0060-0061, 0067-0069].  
As to claim 2, Park discloses the fastening device further comprising a control unit 150 (fig. 1, [0048-0049]), wherein the control unit is electrically connected to the location detection unit 250 [0059-0060], the location detection unit is well capable to record locations of the first assembly & the second assembly and sends respective location signals to the control unit, the control unit can determine whether the first assembly is fastened into the second assembly by the first and second location signals [0068, 0080].  
As to claim 3, Park discloses the fastening device further comprising a driving unit 105 (fig. 1, robot- [0045]), wherein the driving unit is electrically connected to the control unit and the adsorption unit, the driving unit is configured to drive the adsorption unit to adsorb the first assembly under a control of the Page 10 of 15control unit [0048].  
As to claim 7, Park discloses that the control unit 150 is a host (programmed microprocessor- [0049]) and the driving unit 105 is a robot.  
Regarding claim 8, Park discloses a fastening device for fastening a first assembly 125 into a second assembly 100 (fig. 1), the first assembly comprising a first element (panel), the fastening device comprising: Page 11 of 15a location detection unit 250 (position sensors- fig. 2) positioned above the second assembly, the location detection unit recording locations of the first element and the second assembly [0059]; and an adsorption unit 120 (hangar- fig. 2) configured to adsorb the first assembly 125; wherein the adsorption unit adjusts the first assembly according to the locations of the first element and the second assembly to fasten the first element into the second assembly [0060-0061, 0067-0069].  
As to claim 9, the fastening device in Park is well designed to fasten two connector elements/assemblies; examiner notes these are workpiece materials which do not limit the claimed fastening device/apparatus itself.  
As to claim 10, examiner notes this claim is indefinite in scope as explained above and is based on workpiece materials (see Claim Interpretation above). The fastening device and adsorption unit of Park is well capable to fasten a board and a metal sheet to a second assembly as recited.  
As to claim 11, the fastening device of Park is well capable to fasten a steel sheet/panel 125 (fig. 1).
As to claim 12, examiner notes this claim is indefinite in scope and appears to be based on workpiece materials. The adsorption unit of Park is designed to adsorb a metal sheet and drive the first assembly to move.  
As to claim 13, Park discloses the fastening device further comprising a control unit 150 (fig. 1, [0048-0049]), wherein the control unit is electrically connected to the location detection unit 250 [0059-0060], the location detection unit is well capable to record locations of the first assembly & the second assembly and sends respective location signals to the control unit, the control unit can determine whether the first assembly is fastened into the second assembly by the first and second location signals [0068, 0080].  
As to claim 14, Park discloses the fastening device further comprising a driving unit 105 (fig. 1, robot- [0045]), wherein the driving unit is electrically connected to the control unit and the adsorption unit, the driving unit is configured to drive the adsorption unit to adsorb the first assembly under a control of the Page 10 of 15control unit [0048].  
As to claim 18, Park discloses that the control unit 150 is a host (programmed microprocessor- [0049]) and the driving unit 105 is a robot.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0265149) in view of Sato et al. (US 6168063, “Sato”).
As to claim 4, Park is silent with respect to determining alignment between the two parts/assemblies being fastened. However, such technique is known in the art. Sato (also drawn to vibration bonding/fastening machine) discloses a fastening device (fig. 1) comprising an adsorption unit 24 for adsorbing a first assembly 90 (chip part), a control unit 80, a location detection unit 70 (camera), and a second assembly 92 (circuit board). Sato teaches that camera 70 picks up images of the chip pads 91 of the first assembly 90 and board pads 93 of the second assembly 92 through a double-field optical lens and the two combined images are sent to the control unit 80, wherein the measurement results are used to determine whether positions of the two parts are in alignment (col. 5, lines 25-55; col. 6, lines 5-30). Consequently, the first assembly 90 is fastened to the second assembly 92 by ultrasonic vibration (col. 6, lines 35-45). In this manner, accurate alignment is ensured for fastening the two parts in Sato. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to employ detection camera and imaging technique similar to Sato in the apparatus of Park in order to ensure accurate alignment between the first assembly and the second assembly, thereby resulting in reliable fastening. Hence, Park as modified by Sato includes a control unit that is configured to determine alignment of the first assembly with the second assembly by using locations signals from the camera. 
As to claim 5, Sato teaches that the location detection unit is a camera 70 (fig. 1). Thus, a person of ordinary skill in the art would have found it obvious to utilize any suitable camera in the apparatus of Park since such element is conventional and doing so would achieve the desired purpose of detecting location/position of the part/assembly.
As to claim 6, Sato teaches that adsorption unit 24 (horn) for adsorbing a first assembly 90 (chip part) includes a vacuum hose 43 for suction (figs. 2-3; col. 4, lines 14-30) and so, the adsorption unit is a vacuum suction nozzle. In light of Sato, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize vacuum for adsorbing the first assembly in Park in order to provide the necessary suction force.
As to claim 15, Park is silent with respect to determining alignment between the two parts/assemblies being fastened. However, such technique is known in the art. Sato (also drawn to vibration bonding/fastening machine) discloses a fastening device (fig. 1) comprising an adsorption unit 24 for adsorbing a first assembly 90 (chip part), a control unit 80, a location detection unit 70 (camera), and a second assembly 92 (circuit board). Sato teaches that camera 70 picks up images of the chip pads 91 of the first assembly 90 and board pads 93 of the second assembly 92 through a double-field optical lens and the two combined images are sent to the control unit 80, wherein the measurement results are used to determine whether positions of the two parts are in alignment (col. 5, lines 25-55; col. 6, lines 5-30). Consequently, the first assembly 90 is fastened to the second assembly 92 by ultrasonic vibration (col. 6, lines 35-45). In this manner, accurate alignment is ensured for fastening the two parts in Sato. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to employ detection camera and imaging technique similar to Sato in the apparatus of Park in order to ensure accurate alignment between the first assembly and the second assembly, thereby resulting in reliable fastening. Hence, Park as modified by Sato includes a control unit that is configured to determine alignment of the first assembly with the second assembly by using locations signals from the camera. 
As to claim 16, Sato teaches that the location detection unit is a camera 70 (fig. 1). Thus, a person of ordinary skill in the art would have found it obvious to utilize any suitable camera in the apparatus of Park since such element is conventional and doing so would achieve the desired purpose of detecting location/position of the part/assembly.
As to claim 17, Sato teaches that adsorption unit 24 (horn) for adsorbing a first assembly 90 (chip part) includes a vacuum hose 43 for suction (figs. 2-3; col. 4, lines 14-30) and so, the adsorption unit is a vacuum suction nozzle. In light of Sato, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize vacuum for adsorbing the first assembly in the device of Park in order to provide the necessary suction force.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/14/20 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735